     Case 2:21-cv-00419-KJD-VCF Document 3 Filed 09/07/21 Page 1 of 2



1                             UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA
3     JED SHIPMAN,                                        Case No. 2:21-cv-00419-KJD-VCF
4                                           Plaintiff                      ORDER
5           v.
6     WASHOE COUNTY DETENTION FACILITY
      et al.,
7
                                        Defendants
8
9
     I.     DISCUSSION
10
            According to the Nevada Department of Corrections (“NDOC”) inmate database,
11
     Plaintiff is no longer incarcerated. However, Plaintiff has not filed an updated address
12
     with this Court. The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1,
13
     a “pro se party must immediately file with the court written notification of any change of
14
     mailing address, email address, telephone number, or facsimile number. The notification
15
     must include proof of service on each opposing party or the party’s attorney. Failure to
16
     comply with this rule may result in the dismissal of the action, entry of default judgment,
17
     or other sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court
18
     grants Plaintiff until Friday, September 24, 2021, to file his updated address with this
19
     Court. If Plaintiff does not update the Court with his current address by Friday, September
20
     24, 2021, this case will be subject to dismissal without prejudice.
21
            Additionally, the Court denies the application to proceed in forma pauperis for
22
     prisoners (ECF No. 1) as moot because Plaintiff is no longer incarcerated. The Court
23
     now directs Plaintiff to file an application to proceed in forma pauperis by a non-prisoner
24
     by Friday, September 24, 2021, or pay the full filing fee of $402.
25
     II.    CONCLUSION
26
            For the foregoing reasons, it is ordered that Plaintiff will file an updated address
27
     with the Clerk of the Court by Friday, September 24, 2021.
28
            It is further ordered that Plaintiff’s application to proceed in forma pauperis for
     Case 2:21-cv-00419-KJD-VCF Document 3 Filed 09/07/21 Page 2 of 2



1    prisoners (ECF No. 1) is denied as moot.
2           It is further ordered that the Clerk of the Court will send Plaintiff the approved form
3    application to proceed in forma pauperis by a non-prisoner, as well as the document
4    entitled information and instructions for filing an in forma pauperis application.
5           It is further ordered that by Friday, September 24, 2021, Plaintiff will either: (1) file
6    a fully complete application to proceed in forma pauperis for non-prisoners; or (2) pay the
7    full filing fee of $402.
8           It is further ordered that, if Plaintiff fails to timely comply with this order, this case
9    will be subject to dismissal without prejudice.
10
11                     7th day of September 2021.
            DATED THIS ___
12
13                                               UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
